FILED

UNITED STATES DISTRICT COURT JAN - 8 2015

FOR THE DISTRICT OF COLUMBIA dark, us District and

 

Bankruptcy Courts
)
DAVID L. SMITH, )
)
Plaintiff, )
)
v. ) Civil Action No. 15-2123
)
UNITED STATES OF AMERICA, et al., )
)
Defendants. )
_ )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff purports to bring a civil rights action under 42 U.S.C. § 1983 against the United
States of America, a federal judge, the State of North Carolina, a former Governor of the State of
North Carolina, and Lexis Publishing, see Compl. at 2-3, for the defendants’ alleged conspiracy
to “have unlawfully assembled (4) criminal statutes into the NC. habitual felon statute,” id. at 3,

which apparently is the statute under which plaintiff has been convicted and sentenced, see id. at

3-4. In addition to punitive damages, plaintiff demands the repeal of the offending statute. Id. at

4.

“[T]he two essential elements of civil conspiracy are ( 1) ‘an agreement to take part in an
unlawful action or a lawful action in an unlawful manner’; and (2) ‘an overt tortious act in
furtherance of the agreement that causes injury.” Hall v. Clinton, 285 F.3d 74, 82-83 (DC. Cir.

2002) (quoting Halberstam v. Welch, 705 F.2d 472, 479 (DC. Cir. 1983)). Where, as here, the

complaint “contain[s] only conclusory, vague, or general allegations of a conspiracy to deprive a
person of constitutional rights,” Ostrer v. Aronwald, 567 F.2d 551, 553 (2d Cir. 1977) (citations
and internal question marks omitted), the complaint must be dismissed, see, e. g., Bush v. Butler,
521 F. Supp. 2d 63, 68-69 (D.D.C. 2007) (dismissing conspiracy claim where “Plaintiff merely
concludes that there was an agreement among the defendants to deprive him” of a constitutional
right without any “description of the persons involved in the agreement, the nature of the
agreement, what particular acts were taken to form the conspiracy, or what overt acts were taken
in furtherance of the conspiracy”).

An Order accompanies this Memorandum Opinion.

DATE: /9,;/{ gé/
nited States District Judge